 

SHARE PURCHASE AGREEMENT

 

This SHARE PURCHASE AGREEMENT (this “Agreement”) is entered into as of October
12, 2018 (the “Effective Date”), by and among SUMMIT HEALTHTECH, INC., a Nevada
corporation (“Buyer”), THE CONTROL CENTER, INC., a California corporation (the
“Company”), and DR. ARIF (REEF) KARIM (the “Shareholder”). Buyer, the Company,
and the Shareholder are referred to collectively herein as the “Parties” and
individually as a “Party.” Certain terms used in this Agreement are defined in
Article 7 below.

 

RECITALS

 

The Shareholder owns all of the issued and outstanding shares of capital stock
of the Company (the “Shares”). The Shareholder desires to assign and contribute
to Buyer the Shares, and Buyer desires to accept all (but not less than all) of
the Shares, upon the terms and subject to the conditions set forth in this
Agreement.

 

Now, therefore, in consideration of the premises and the representations,
warranties, and covenants and agreements herein contained, the Parties agree as
follows.

 

ARTICLE I
PURCHASE OF SHARES

 

1.1 Purchase. In accordance with the terms and upon the conditions of this
Agreement, the Shareholder will sell, transfer, convey, assign and deliver to
Buyer all right, title and interest in and to all of the Shares, free and clear
of all Liens, for the consideration set forth in Section 1.2. Notwithstanding
the foregoing, (a) on the Closing, the Shareholder will sell, transfer, convey,
assign and deliver to the Buyer all right, title and interest in and to 36,750
Shares, free and clear of all Liens (the “Initial Shares”), and (b) pursuant to
Section 3.3(h), the Shareholder will, transfer, convey, assign and deliver to
the Buyer all right, title and interest in and to 38,250 Shares, free and clear
of all Liens (the “Secondary Shares”).

 

1.2 Consideration. In accordance with the terms and upon the conditions of this
Agreement, at the Closing, Buyer shall pay Six Hundred Thousand Dollars
($600,000) to Shareholder (the “Closing Payment”), paid in immediately available
funds on the Closing, notwithstanding that the Secondary Shares may not transfer
to the Buyer until after Closing.

 

1.3 Closing. The closing of the transfer, assignment and purchase of the Initial
Shares, and the closing of the purchase of the Secondary Shares (the “Closing”)
(such transfer and assignment of the Secondary Shares to occur in accordance
with the terms and conditions of Section 3.3(h)) shall take place at the offices
of the Buyer, on the Effective Date, or at such other time and place as Buyer
and the Shareholder may agree in writing (the “Closing Date”). All transactions
contemplated herein to occur on and as of the Closing Date shall be deemed to
have occurred simultaneously and to be effective as of 12:01 a.m. on the Closing
Date.

 

1.4 Conditions to Closing.

 

(a) Conditions of All Parties. The respective obligations of the parties to
consummate the transaction contemplated hereby are subject to the satisfaction
or waiver by both Buyer and the Shareholder at or prior to the Closing of the
following conditions:

 

(i) No Injunction or Restraint. There shall not be in effect any temporary or
permanent restraining order, decree, ruling or injunction or other order of a
court or other Governmental Body of competent jurisdiction directing that the
transactions contemplated herein not be consummated, or making such consummation
unlawful, or otherwise materially limiting or restricting ownership or operation
of the Business as conducted prior to the Closing Date; provided, however, that
each of the parties shall have used their reasonable commercial efforts to
prevent the entry of any such temporary or permanent restraining order,
injunction or other order; and

 

1

 

 

(ii) No Action. No action, suit, proceeding or investigation before any
Governmental Body shall be pending or threatened in writing wherein an
unfavorable judgment, decree or order would prevent the carrying out of this
Agreement, any other document contemplated in connection herewith, or any of the
transactions contemplated hereby or thereby, declare unlawful the transactions
contemplated hereby or thereby, cause such transactions to be rescinded, or
which could reasonably be expected to affect the right of the Company to operate
the Business.

 

(b) Conditions of Buyer. The obligations of Buyer to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment or waiver by
the Buyer of, at or prior to the Closing, the following conditions:

 

(i) Accuracy of Warranties and Performance of Covenants. The representations and
warranties of Shareholder contained in Section 2 shall be true and correct in
all respects (without giving effect to any materiality qualifier or any
amendment, modification or supplement to the Disclosure Schedule) in each case
as if made on and as of the Closing, other than representations and warranties
that expressly refer only as of a specific date (in which case such
representations and warranties will be true and correct as of such date), except
(in all cases) to the extent that the failure of such representations and
warranties to be true and correct does not, individually or in the aggregate,
constitute or would not reasonably be expected to constitute a Material Adverse
Effect. The Shareholder shall have performed in all material respects all of the
obligations and complied in all material respects with all of the covenants,
agreements and conditions set forth in this Agreement or any other document
contemplated hereby and required to be performed or complied with by the
Shareholder on or prior to the Closing.

 

(ii) Material Adverse Effect. Since the Effective Date, there has not been an
event or series of events resulting in a Material Adverse Effect.

 

(iii) Deliverables. The Buyer shall have received each of the following
documents: (1) appropriate instruments of transfer to convey the Initial Shares
to Buyer (including stock certificates evidencing the Initial Shares, duly
endorsed in blank or accompanied by stock powers or other instruments of
transfer duly executed in blank); (2) appropriate instruments of transfer to
convey the Secondary Shares to Buyer (including stock certificates evidencing
the Secondary Shares, duly endorsed in blank or accompanied by stock powers or
other instruments of transfer duly executed in blank) to be held in escrow by
the Company until the Secondary Transfer Event; (3) a Share Restriction
Agreement, as the same may be amended and/or restated from time to time, in
substantially the form which is attached hereto as Exhibit A (the “Share
Restriction Agreement”), duly executed by Shareholder and the Company; (4) good
standing certificates for the Company from the State of California; (3)
employment agreement, between the Buyer and Shareholder, in substantially the
form which is attached hereto as Exhibit B (the “Shareholder Employment
Agreement”) duly executed by Shareholder; (4) a certificate, dated the Closing
Date and signed by a duly authorized officer of the Company, certifying that:
(x) each of the conditions set forth in Section 1.4(b)(i) have been satisfied;
and (y) attached thereto are true and complete copies of all resolutions adopted
by the Shareholder and directors of the Company authorizing the Company’s
execution, delivery and performance of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby, and that all such resolutions are in full force and effect.

 

2

 

 

(c) Conditions of the Shareholder. The obligations of the Shareholder to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or waiver by the Shareholder of, at or prior to the Closing, the
following conditions:

 

(i) Accuracy of Warranties and Performance of Covenants. The representations and
warranties of the Buyer contained in Section 2 shall be true and correct in all
respects (without giving effect to any amendment, modification or supplement to
the Disclosure Schedules) in each case as if made on and as of the Closing Date,
other than representations and warranties that expressly refer only as of a
specific date (in which case such representations and warranties will be true
and correct as of such date), except (in all cases) to the extent that the
failure of such representations and warranties to be true and correct would not
materially or adversely affect the ability of Buyer to carry out its obligations
under, and to consummate the transactions contemplated by, this Agreement. Buyer
shall have performed in all material respects all of the obligations and
complied in all material respects with all of the covenants, agreements and
conditions set forth in this Agreement or any other agreement contemplated in
connection herewith required to be performed or complied with by Buyer on or
prior to the Closing Date.

 

(ii) Deliverables. The Buyer shall have delivered: (1) the Closing Payment; (2)
the Share Restriction Agreement; and (3) the Shareholder Employment Agreement.

 

1.5 Intentionally Deleted

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

2.1 Representations and Warranties Regarding the Shareholder. The Shareholder
represents and warrants to Buyer that the statements contained in this Section
2.1 are correct and complete as of the date hereof and as of the Closing Date,
except as set forth in the corresponding section of the Disclosure Schedule.

 

(a) Authorization of Transaction. The Shareholder has full power, authority and
legal capacity to execute and deliver this Agreement and any of the agreements
being executed and delivered by the Shareholder pursuant to this Agreement (the
“Ancillary Agreements”) to which the Shareholder is a party, and to perform the
Shareholder’s obligations hereunder and thereunder. Assuming the due
authorization, execution and delivery of this Agreement by Buyer, this Agreement
constitutes the valid and legally binding obligation of the Shareholder,
enforceable against the Shareholder in accordance with the terms of this
Agreement, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors
generally and by the availability of equitable remedies. Assuming the due
authorization, execution and delivery by the other parties thereto, upon the
execution and delivery by the Shareholder of each Ancillary Agreement to which
the Shareholder is a party, such Ancillary Agreement will constitute the valid
and legally binding obligation of the Shareholder, enforceable against the
Shareholder in accordance with the terms of such Ancillary Agreement, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors generally and by the
availability of equitable remedies. The Shareholder is not required to give any
notice to, make any filing with, or obtain any Consent of any Governmental Body
or any other Person in order to consummate the transactions contemplated by this
Agreement or the Ancillary Agreements to which the Shareholder is a party.

 

(b) Non-contravention. Neither the execution and the delivery of this Agreement
nor the Ancillary Agreements to which the Shareholder is a party, nor the
consummation of the transactions contemplated hereby and thereby, will: (i)
violate or conflict in any material respect with any Law or Order to which the
Shareholder is subject; (ii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
material Contract to which the Shareholder is a party or by which he, she or it
is bound or to which any of his, her or its assets is subject; or (iii) result
in the imposition or creation of a Lien upon or with respect to the Shares.

 

3

 

 

(c) Brokers’ Fees. The Shareholder has no liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement or any Ancillary Agreement.

 

(d) Shares. The Shareholder holds of record and owns beneficially all of the
Shares, free and clear of any Liens. The Shareholder is not a party to any
option, warrant, purchase right, or other Contract or commitment that could
require the Shareholder to sell, transfer, or otherwise dispose of any Shares
(other than this Agreement). The Initial Shares represent forty-nine percent
(49%) of the issued and outstanding stock or other ownership interests in the
Company. The Secondary Shares represent fifty-one percent (51%) of the issued
and outstanding stock or other ownership interests in the Company. Shareholder
is not a party to any voting trust, proxy, or other Contract with respect to the
voting of any Shares. On the Closing Date, upon the payment of the Closing
Payment in accordance with Section 1.4(c), the Initial Shares held by the
Shareholder will be acquired by Buyer free and clear of all Liens (other than
any Liens which may result from any actions taken by Buyer), and Buyer will have
good and marketable title to the Shares. Upon the payment of the Closing Payment
in accordance with Section 1.4(c), the Secondary Shares held by the Shareholder
will be acquired by Buyer free and clear of all Liens (other than any Liens
which may result from any actions taken by Buyer), and Buyer will have good and
marketable title to the Shares, subject to and in accordance with Section
3.3(h).

 

(e) Litigation. The Shareholder is not engaged in or a party to, or to the
Knowledge of the Shareholder threatened with, any complaint, charge, Proceeding,
Order, or other process or procedure for settling disputes or disagreements with
respect to the Company or the transactions contemplated by this Agreement, and
the Shareholder has not received written or, to the Knowledge of the
Shareholder, oral notice, of a claim or dispute that is reasonably likely to
result in any such complaint, charge, Proceeding, Order, or other process or
procedure for settling disputes or disagreements with respect to the Company or
the transactions contemplated by this Agreement. The Shareholder has not
received any charge, complaint, claim, demand, or notice alleging that the
Company has interfered with, infringed, misappropriated, or violated any
Intellectual Property rights of third parties in any respect (including any
claim that the Company must license or refrain from using any Intellectual
Property rights of any third party).

 

(f) Intentionally Deleted

 

2.2 Representations and Warranties Regarding the Company. The Shareholder
represents and warrants to Buyer that the statements contained in this Section
2.2 are correct and complete as of the date hereof and as of the Closing Date,
except as set forth in the corresponding section of the Disclosure Schedule.

 

(a) Organization, Qualification, and Power. The Company is incorporated in
California and is not licensed or qualified to do business in any other
jurisdiction or state The Company is duly incorporated, validly existing, and in
good standing under the Laws of the State of California. The Company is duly
authorized to conduct its business and is in good standing under the Laws of
each jurisdiction where such qualification is required. The Company has the full
corporate power and authority and all Permits necessary to carry on the
businesses in which it is engaged and to own, lease and use the properties
owned, leased and used by it. Section 2.2(a) of the Disclosure Schedule lists
the board of directors and officers of the Company. The Shareholder has
delivered to Buyer correct and complete copies of the Organizational Documents
of the Company, the minute book and stock record books for the Company, each of
which is correct and complete in all material respects. The Company is not in
default under or in violation of any provision of its Organizational Documents.

 

4

 

 

(b) Capitalization and Subsidiaries. All of the Shares are owned beneficially
and of record by the Shareholder. The Initial Shares represent forty-nine
percent (49%) of the issued and outstanding stock or other ownership interests
in the Company. The Secondary Shares represent fifty-one percent (51%) of the
issued and outstanding stock or other ownership interests in the Company. All of
the Shares have been duly authorized, are validly issued, fully paid, and
non-assessable and have been issued without violation of any preemptive right or
other right to purchase. There are no other stock or other ownership interests
in the Company or outstanding securities convertible or exchangeable into stock
or other ownership interests of the Company, and there are no options, warrants,
purchase rights, subscription rights, conversion rights, exchange rights, calls,
puts, rights of first refusal or other Contracts that could require the Company
to issue, sell or otherwise cause to become outstanding or to acquire,
repurchase or redeem stock or other ownership interests in the Company. There
are no outstanding or authorized equity appreciation, phantom equity, profit
participation, or similar rights with respect to the Company. There are no
voting trusts, proxies, or other Contracts with respect to the voting of the
stock or other ownership interests of the Company. Upon consummation of the
transactions contemplated hereby, Buyer will be the sole owner, beneficially and
of record, of one hundred percent (100%) of the issued and outstanding stock of
the Company, free and clear of any Liens. The Company has no Subsidiaries or
equity interests in any other Person.

 

(c) Non-contravention. Neither the execution and the delivery of this Agreement
nor the Ancillary Agreements to which the Company, or the Shareholder is a
party, nor the consummation of the transactions contemplated hereby or thereby,
will (i) violate or conflict with any Law or Order to which the Company is
subject, (ii) violate or conflict with any provision of the Organizational
Documents of the Company, or (iii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
Consent or payment under any Contract, Permit, instrument, or other arrangement
to which the Company is a party or by which it is bound or to which any of its
assets is subject (or result in the imposition of any Lien upon any of its
assets). The Company is not required to give any notice to, make any filing
with, or obtain any Consent or Permit of any Governmental Body or other Person,
nor any Governmental Authorization in order to consummate the transactions
contemplated by this Agreement or the Ancillary Agreements.

 

(d) Brokers’ Fees. The Company has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

 

(e) Assets. The Company has good and marketable title to, or a valid leasehold
interest or license in, the properties and assets (tangible and intangible) used
by it, located on its premises, or shown on the Most Recent Balance Sheet or
acquired after the date thereof, free and clear of all Liens, except for
Permitted Liens. The liens set forth on Section 2.2(e) of the Disclosure
Schedule are Permitted Liens. The assets, properties and rights owned by the
Company are all the assets, properties and rights used by the Company in the
operation of the Business or necessary to operate the business of the Company,
consistent with past practice.

 

5

 

 

(f) Financial Matters.

 

(i) Attached to Section 2.2(f)(i) of the Disclosure Schedule are correct and
complete copies of the following financial statements of the Company
(collectively, the “Financial Statements”): (1) unaudited balance sheets,
statements of income, shareholder’s equity, and cash flows as of and for the
fiscal year ended December 31, 2017 (the “Most Recent Fiscal Year End”); and (2)
unaudited estimated balance sheets, statements of income, and shareholder’s
equity, and cash flows (the “Most Recent Financial Statements”) as of and for
the 3 month period ended March 31, 2018 (the “Most Recent Fiscal Month End”).
The Financial Statements are correct and complete, are consistent with the books
and records of the Company (which are in turn correct and complete), have been
prepared in accordance with GAAP, and present fairly in all material respects
the financial condition, results of operation, changes in equity and cash flow
of the Company as of and for their respective dates and for the periods then
ending; provided, however, that the Most Recent Financial Statements are subject
to normal, recurring year-end adjustments (none of which will be material
individually or in the aggregate).

 

(ii) Since the date of the Most Recent Fiscal Year End, the Company has operated
its business and affairs in the Ordinary Course of Business.

 

(iii) Attached to Section 2.2(f)(iii) of the Disclosure Schedule is a true,
correct and complete list of all notes and accounts receivable of the Company as
of the Closing Date (together, the “Receivables”), all of which constitute bona
fide receivables resulting from the sale of inventory, services or other
obligations in favor of the Company as to which full performance has been fully
rendered, and are valid and enforceable claims. The Company has not received
notice that any of the Receivables are subject to any pending or threatened
defense, counterclaim, right of offset, returns, allowances or credits, except
to the extent reserved against the accounts receivable.

 

(iv) Attached to Section 2.2(f)(iv) of the Disclosure Schedule is a true,
correct and complete list of the accounts payable and accrued expenses of the
Company as of the Closing Date, which (1) represent all accounts payable and
accrued expenses of the Company, (2) arose from bona fide transactions in the
Ordinary Course of Business, and (3) are not yet due and payable in the Ordinary
Course of Business, or are being contested by the Company in good faith.

 

(v) Section 2.2(f)(v) of the Disclosure Schedule sets forth a true, correct and
complete list of: (i) each bank, savings and loan or similar financial
institution in which the Company has an account or safety deposit box and the
numbers of the accounts or safety deposit boxes maintained by the Company
thereat; and (ii) the names of all persons authorized to draw on each such
account or to have access to any such safety deposit box facility, together with
a description of the authority (and conditions thereof, if any) of each such
person with respect thereto.

 

(g) Undisclosed Liabilities. Other than the Company’s line of credit and credit
card obligations set forth on Section 2.2(g) of the Disclosure Schedule, the
Company does not have any obligation or liability (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due), except for obligations or liabilities that: (i) are accrued or reserved
against in the Most Recent Financial Statements or (ii) were incurred subsequent
to the Most Recent Fiscal Month End in the Ordinary Course of Business.

 

(h) Legal Compliance. The Company, its predecessors, Affiliates, and the
Business have complied and are in compliance in all material respects with all
applicable Laws and Orders, and no Proceeding has been filed or commenced or, to
the Knowledge of the Company, threatened alleging any failure so to comply. The
Company has not received any notice or communication alleging any non-compliance
of the foregoing. Without limitation, the Company is in compliance with the
provisions of federal Law, as well as any related or substantively similar state
or local Laws and, and the Company is in compliance with the regulations
promulgated under each such Law. Each employee of the Company who is required by
any Law to have a license or certification in order to perform services on
behalf any of the Company is so licensed and certified and, to the Knowledge of
the Company, each such employee is in compliance in all material respects with
the terms and conditions of such license and certificate. The Company has
received from each independent contractor of the Company who is required by any
Law to have a license or certification in order to perform services on behalf of
the Company copies of such license or certification. To the Knowledge of the
Company, there is no reason to believe that any of Company’s independent
contractors is not so licensed or certified or is not in compliance in all
material respects with the terms and conditions of such license and certificate.
The Company has a certificate of insurance from each independent contractor of
the Company that such person has in place malpractice insurance and copies of
such certificates of insurance have been provided to Buyer.

 

6

 

 

(i) Permits. Section 2.2(i) of the Disclosure Schedule sets forth a correct and
complete list all Permits held by the Company. Such Permits: (i) constitute all
Permits necessary for the operation of the business of the Company; and (ii) are
in full force and effect. No Proceeding is pending or threatened to revoke or
limit any Permit.

 

(j) Anti-Corruption. Neither the Company nor any of its officers, managers,
equity holders, directors, agents, employees or any other Persons acting on its
behalf has: (i) made or offered to make any illegal payment to any officer or
employee of any Governmental Body, or any employee, customer or supplier of the
Company, or (ii) accepted or received any unlawful contributions, payments,
expenditures or gifts; and no Proceeding has been filed or commenced, or
threatened in writing, alleging any such payments. None of the officers,
managers, equity holders, directors, agents, or employees of the Company are a
government official.

 

(k) Tax Matters.

 

(i) Each of the returns required to be filed by the Company on or before the
Closing Date (the “Company Returns”) with respect to any income, franchise,
sales, property, employment or any other tax or governmental charge (or by the
Shareholder with respect to the Company or its operations) with any Governmental
Body: (1) has been timely filed (including any extensions); and (2) has been
prepared in compliance with any applicable Laws. All amounts, whether or not
shown on the Company Returns, due on or before the Closing Date have been paid,
except to the extent such amounts are being contested in good faith by the
Company or are properly reserved for on the books or records of the Company, as
provided to the Buyer. All taxes that the Company has been required to collect
or withhold on or before the date of this Agreement have been duly collected or
withheld and, to the extent required when due, have been duly paid to the proper
Governmental Body. The Company has delivered, or made available to the Buyer,
correct and complete copies of all Company Returns, examination reports and
statements of deficiencies assessed against or agreed to by the Company on or
after January 1, 2014 until the Closing Date.

 

(ii) There has not been any audit of any Company Return by any Governmental
Body. No audit of any such Company Return is in progress, and neither the
Company nor any Shareholder has been notified in writing by any Governmental
Body that any such audit is contemplated or pending. No extension of time with
respect to any date on which a Company Return was required to be filed by the
Company is in force, and no waiver or agreement by or with respect to the
Company is in force for the extension of time for the payment of any taxes. No
written claim has been made by any Governmental Body in a jurisdiction where the
Company does not file tax returns that the Company is subject to taxation by
that jurisdiction which would result in an obligation of the Company to pay
taxes.

 

(iii) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any (1) change in
method of accounting for a taxable period ending on or prior to the Closing
Date, (2) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or non-U.S. income Tax Law)
executed on or prior to the Closing Date, (3) intercompany transactions or any
excess loss account described in Treasury Regulations under Section 1502 of the
Code (or any corresponding or similar provision of state, local or non-U.S.
income Tax Law), (4) installment sale or open transaction disposition made on or
prior to the Closing Date, (5) prepaid amount received on or prior to the
Closing Date or (6) election under Section 108(i) of the Code (or any
corresponding provision of state, local or non-U.S. Law). There is no
application pending with any Governmental Body requesting permission for any
such change in any accounting method of the Company, and the Internal Revenue
Service (the “IRS”) has not issued in writing any pending proposal regarding any
such adjustment or change in accounting method

 

7

 

 

(iv) The Company is not a party to any agreement with any third party relating
to allocating or sharing the payment of, or liability for, taxes. The Company
has no liability for the taxes of any third party under Treasury Regulation
Section 1.1502-6 as a transferee or successor.

 

(v) The Company has never entered into a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4.

 

(vi) Intentionally Deleted

 

(l) Real Property. The Company does not now and never has owned any real
property. Section 2.2(l) of the Disclosure Schedule sets forth the address of
the Leased Real Property, and a true and complete list of all Leases for each
parcel of Leased Real Property. The Shareholder has made available to Buyer a
true and complete copy of the Lease, and in the case of any oral Lease, a
written summary of the material terms of the Lease. Subject to the respective
terms and conditions in the Lease, the Company is the sole legal and equitable
owner of the leasehold interest in the Leased Real Property and possesses good
and marketable, indefeasible title thereto, free and clear of all Liens (other
than Permitted Liens). With respect to the Leased Real Property: (i) there are
no pending or, to the Knowledge of the Company and/or Shareholder, threatened
condemnation proceedings, suits or administrative actions relating to any such
parcel or other matters affecting adversely the current use or occupancy and
(ii) there are no Contracts granting to any third party or parties the right of
use or occupancy of any such parcel, and there are no third parties (other than
the Company) in possession of any such parcel. The Leased Real Property
comprises all of the real property used or intended to be used in the business
of the Company, and the Company is not a party to any Contract or option to
purchase any real property or interest therein.

 

(m) Intellectual Property. Section 2.2(m) of the Disclosure Schedule sets forth:
(i) a true, correct and complete list of all IP Rights used, held for use, or
owned by the Company (the “Intellectual Property”); and (ii) a true, correct and
complete list of all licenses or similar agreements or arrangements to which the
Company is a party, either as licensee or licensor, with respect to the
Intellectual Property. The Company is the sole and exclusive owner of all of the
Intellectual Property. The Company has received no notice of, and to the
knowledge of the Company and/or the Shareholder, neither the Company nor the
Shareholder has knowledge of any basis for, a claim against it that any of its
operations, activities, products or publications infringes on any IP Right or
other property right of a third party, or that it is illegally or otherwise
using the trade secrets or any property rights of others (including any claim
that the Company must license or refrain from using any intellectual property
rights of any third party). The Company owns all right, title and interest to
any custom or proprietary Software and telecommunications programs used in the
conduct of its business. The distribution, sale and use of Software by the
Company does not infringe the intellectual property rights of any third party.
All use of Software by the Company for its intended use complies with applicable
law.

 

8

 

 

(n) Contracts.

 

(i) Section 2.2(n)(i) of the Disclosure Schedule lists the following Contracts
to which the Company is a party: (1) any Contract with a customer or patient
that deviates in a material respect from the Company’s standard terms and
conditions with its customers or patients, a copy of which standard terms and
conditions is attached to Section 2.2(n)(i)(1) of the Disclosure Schedule; (2)
each lease, rental, license, installment and conditional sale agreement, and
other Contract affecting the ownership of, leasing of, title to, use of, or any
leasehold or other interest in, any real or personal property (except personal
property leases and installment and conditional sales agreements having
aggregate payments of less than $5,000 and with terms of less than one year);
(3) each joint venture, partnership or Contract involving a sharing of profits,
losses, costs or liabilities with any other Person; (4) each Contract containing
any covenant that purports to restrict the business activity of the Company or
limit the freedom of the Company to engage in any line of business or to compete
with any Person; (5) each power of attorney; (6) each Contract for Debt; (7)
each Contract providing for the payment of any cash or other compensation or
benefits upon the consummation of the transactions contemplated by this
Agreement; (8) each Contract with any labor union or any bonus, pension, profit
sharing, retirement or any other form of deferred compensation plan or practice,
whether formal or informal, or any severance agreement or arrangement; (9) each
Contract under which the Company has advanced or loaned money to any other
Person; (10) each Contract with a Shareholder or any Affiliate of the Company or
any Shareholder; (11) each employment or consulting Contract or other Contract
with any of the Company’s officers, directors, consultants or employees; (12)
each confidentiality agreement and non-disclosure agreement still in effect;
(13) each Contract which purports to be binding on Affiliates of the Company;
and (14) any other agreement material to the Company whether or not entered into
in the Ordinary Course of Business.

 

(ii) The Shareholder has delivered to Buyer a correct and complete copy of each
written Material Contract, together with all amendments, exhibits, attachments,
waivers or other changes thereto. Section 2.2(n)(ii) of the Disclosure Schedule
contains an accurate and complete description of all material terms of all oral
Material Contracts.

 

(iii) Each Material Contract is legal, valid, binding, enforceable, in full
force and effect and will continue to be legal, valid, binding and enforceable
on identical terms following the Closing Date. Except as specifically disclosed
and described in Section 2.2(n)(iii) of the Disclosure Schedule: (1) no Material
Contract has been breached or canceled by the Company, or to the Knowledge of
the Company and/or Shareholder, any other party thereto; (2) the Company has
performed all obligations under such Material Contracts required to be performed
by the Company; (3) to the Knowledge of the Company and/or Shareholder, there is
no event which, upon giving of notice or lapse of time or both, would constitute
a breach or default under any such Material Contract or would permit the
termination, modification or acceleration of such Material Contract; and (4) the
Company has not assigned, delegated or otherwise transferred to any Person any
of its rights, title or interest under any such Material Contract.

 

(o) Insurance. Section 2.2(o) of the Disclosure Schedule sets forth the
following information with respect to each insurance policy, bond and surety
arrangement with respect to which the Company is a party, a named insured, or
otherwise the beneficiary of coverage (collectively, the “Company Insurance
Agreements”): (i) the name of the insurer, the name of the policyholder, and the
name of each covered insured; and (ii) the policy number and the period of
coverage. There is no claim by the Company or any other Person pending under any
such policies and bonds as to which coverage has been questioned, denied or
disputed. All premiums payable under all such policies and bonds have been paid.
To the Knowledge of the Company and/or Shareholder there are no threatened
terminations of, or material premium increases with respect to, any of such
policies or bonds. Section 2.2(o) of the Disclosure Schedule sets forth a list
of all claims made under the Company Insurance Agreements, or under any other
insurance policy, bond or agreement covering the Company or its operations since
January 1, 2014. The Company is the primary named insured under each Company
Insurance Agreement, and neither the Shareholder nor any of its Affiliates are
insured under any Company Insurance Agreement. The Company Insurance Agreements
are of the type and in the amounts customarily carried by Persons conducting a
business similar to the Company and are sufficient for compliance with all
applicable Laws and Contracts to which the Company is a party or by which it is
bound.

 

9

 

 

(p) Litigation. Except as set forth in Section 2.2(p) of the Disclosure
Schedule, there are no (and there have not been any) complaints, charges,
Proceedings, Orders, investigations or other process or procedure for settling
disputes or disagreements with respect to the Company or the transactions
contemplated by this Agreement pending or, to the Knowledge of the Company
and/or Shareholder, threatened or anticipated relating to or affecting the
Company or any of the Company’s officers, directors, or key employees with
respect to their business activities on behalf of the Company, nor are there, to
the Knowledge of the Company and/or Shareholder, reasonable grounds for any such
action. The Company has not received any written charge, complaint, claim,
demand, or notice alleging that the Company has interfered with, infringed,
misappropriated, or violated any Intellectual Property rights of third parties
in any respect (including any claim that the Company must license or refrain
from using any intellectual property rights of any third party). There is no
outstanding Order to which the Company is subject. The Company is fully insured
with respect to each of the matters set forth on Section 2.2(p) of the
Disclosure Schedule.

 

(q) Employment Matters.

 

(i) Section 2.2(q) of the Disclosure Schedule sets forth a complete and correct
list of all employees of the Company, showing for each: (1) name; (2) hire date;
(3) current job title; (4) actual base salary, bonus, commission or other
remuneration paid during 2017; (5) 2018 base salary level and 2018 target bonus;
and (6) whether there has been any increase in compensation, bonus, incentive,
or service award or any grant of any severance or termination pay or any other
increase in benefits or any commitment to do any of the foregoing since December
31, 2016.

 

(ii) The Shareholder has provided Buyer with complete and correct copies of: (1)
all existing severance, accrued vacation or other leave agreement, policies or
retiree benefits of any such officer, employee or consultant; (2) all employee
trade secret, non-compete, non-disclosure and invention assignment agreements;
and (3) all manuals and handbooks applicable to any current or former director,
manager, officer, employee or consultant of the Company. Except as set forth on
Section 2.2(q)(ii) of the Disclosure Schedule, the employment or consulting
arrangement of each officer, employee or consultant of the Company is, subject
to applicable Laws involving the wrongful termination of employees, terminable
at will (without the imposition of penalties or damages) by the Company, and the
Company does not have any severance obligations if any such officer, employee or
consultant is terminated. The Company is not aware that any executive or key
employee of the Company or any group of employees of the Company has any plans
to terminate employment with the Company.

 

(iii) The Company has not experienced (nor, to the Knowledge of the Company
and/or Shareholder, has it been threatened with) any strike, slow down, work
stoppage or material grievance, claim of unfair labor practices, or other
collective bargaining dispute within the past three (3) years. The Company has
not committed any material unfair labor practice. The Shareholder has no
Knowledge of any organizational effort presently being made or threatened by or
on behalf of any labor union with respect to employees of the Company. The
Company has paid in full to all of its employees all wages, salaries,
commissions, bonuses, benefits and other compensation due and payable to such
employees, and has complied with all wage and hour laws, including laws relating
to overtime. The Company has properly classified each person providing services
to the Company as either an “employee” or “independent contractor” for purposes
of compliance with any and all local, state or federal employment laws. The
Company has complied, in all material respects, with all Laws governing the
employment of personnel by U.S. companies and the employment of non-U.S.
nationals in the United States, including the Immigration and Nationality Act 8
U.S.C. Sections 1101 et seq. and its implementing regulations. The Company is in
compliance with all laws governing the employment of labor, including but not
limited to, all such laws relating to discrimination, civil rights, safety and
health, workers’ compensation and the collection and payment of withholding and
or Social Security Taxes and similar Taxes.

 

10

 

 

(r) Employee Benefits.

 

(i) The Company has no employee benefit plans. The Company may contribute a
portion of an employee’s personal health insurance premium if the employee has
been employed by the Company for at least a year. As of the Closing, no
employees are eligible for this contribution.

 

(ii) Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby will (whether alone or together with any other
event or events): (a) entitle any employee, officer or director of the Company
to any increase in any compensation or benefits (including any cash or equity
award or benefit or severance benefit); (b) accelerate the time at which any
compensation, benefits or award may become payable, vested or required to be
funded in respect of any such employee, officer or director; (c) entitle any
employee, officer or director to any additional compensation, benefits or
awards; or (d) result in payments which would not be deductible under 280G of
the Code.

 

(s) Debt. Except for the bank line of credit obligation set forth on Section
2.2(g) of the Disclosure Schedule or as set forth on Section 2.2(s) of the
Disclosure Schedule, the Company does not have any Debt and is not liable for
any Debt of any other Person.

 

(t) Environmental, Health, and Safety Matters. The Company and its predecessors
have complied and are in compliance, in each case in all material respects, with
all Environmental, Health, and Safety Requirements. Without limiting the
generality of the foregoing, the Company has obtained, has complied, and is in
compliance with all Permits and other authorizations that are required pursuant
to Environmental, Health, and Safety Requirements for the occupation of the
facilities of the Company and the operation of the business of the Company. A
list of all such Permits and other authorizations is set forth on Section 2.2(t)
of the Disclosure Schedule. Neither the Company, nor any of its Affiliates has
received any written or oral notice, report or other information regarding any
actual or alleged violation of Environmental, Health, and Safety Requirements,
or any liabilities or potential liabilities (whether accrued, absolute,
contingent, unliquidated or otherwise), including any investigatory, remedial or
corrective obligations, relating to any of the Company (or its predecessors)
current or former facilities arising under Environmental, Health, and Safety
Requirements.

 

(u) Business Continuity. None of the Software, computer hardware (whether
general or special purpose), telecommunications capabilities (including all
voice, data and video networks) and other similar or related items of automated,
computerized, and/or Software systems and any other networks or systems and
related services that are used by or relied on by the Company in the conduct of
its businesses (collectively, the “Systems”) have experienced bugs, failures,
breakdowns, or continued substandard performance in the past twelve (12) months
that has caused or reasonably could be expected to cause a Material Adverse
Effect.

 

(v) Certain Business Relationships with the Company. Except for the
Shareholder’s ownership of Dr. Reef, Inc., and MadLab,, or as set forth on
Section 2.2(v) of the Disclosure Schedule, neither the Shareholder, nor any
officer, manager, partner or director of the Company nor any of the Affiliates
of any of the foregoing (other than the Company):

 

(i) own, directly or indirectly, any stock or other ownership interest or
investment in any Person that is a competitor, supplier, customer, lessor or
lessee of the Company; provided, however, that the foregoing representation
shall be deemed not to be made as to the ownership of not more than 5% of the
capital stock of any such Person that has securities registered pursuant to
Section 13 or Section 15 of the Exchange Act;

 

11

 

 

(ii) have any claim against or owes any amount to, or is owed any amount by, the
Company;

 

(iii) have any interest in or owns any assets, properties or rights used in the
conduct of the business of the Company;

 

(iv) is a party to any Contract to which the Company is a party or which
otherwise benefits the business of the Company; or

 

(v) has received from or furnished to the Company any goods or services since
the Most Recent Fiscal Year End, or is involved in any business relationship
with the Company.

 

(w) Privacy and Security Policies; Privacy Statements.

 

(i) The Company has at all times maintained policies and procedures addressing
privacy and information security (“Privacy and Security Policies”) and published
privacy statements with respect to such policies and proceedings (each, a
“Privacy Statement”). The Company is HIPPA compliant in all material respects
and there has been no material breach or violation of the Privacy and Security
Policies at any time.

 

(ii) Personal Data Protection Practices. Section 2.2(w)(ii) of the Disclosure
Schedule sets out a copy or summary of the Company’s Privacy and Security
Policies, including (without limitation) all the forms of consent (including a
description of how such consent is obtained) used by Company in respect of the
collection, use or disclosure of Personal Data. The information security
practices used with respect to all Personal Data maintained by or on behalf of
the Company conform, and at all times have conformed, to all Privacy and
Security Policies and Privacy Laws. The Company has used commercially reasonable
efforts consistent with standard industry practices, applicable Law,
self-governing rules and policies relating to privacy and its own Privacy and
Security Policies to store and secure all Personal Data to protect against
unauthorized access to or use of the Personal Data. To the knowledge of the
Company and/or Shareholder, there has been no unauthorized or illegal use,
processing, or disclosure of or access to, any Personal Data stored or secured
by or for the Company, including with respect to any of its databases. The
Company maintains reasonable administrative, physical and technical security
controls for its computer systems in an effort to safeguard such systems against
the risk of business disruption arising from attacks (including virus, trojan
horse, worm and denial-of-service attacks), unauthorized activities of any
employee or contractor of the Company, hackers or any other Person. To the
knowledge of the Company and/or Shareholder, there have been no material
breaches of the Company’s security procedures or any material attempted or
successful unauthorized incidents of access, use, disclosure, modification or
destruction of information or interference with systems operations in all or any
portion of its computer systems, including any such breach or incident that
requires notice to any Person.

 

(iii) Intentionally Deleted

 

(iv) Payment Information. Section 2.2(w)(iv) of the Disclosure Schedule sets
forth the Company’s practices in respect of receiving, storing and processing
credit card payment information.

 

12

 

 

(x) Absence of Certain Changes, Events and Conditions. Since the date of the
Most Recent Financial Statements, and other than in the ordinary course of
business consistent with past practice, there has not been, with respect to the
Company, any:

 

(i) event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

 

(ii) amendment of the Organizational Documents;

 

(iii) split, combination or reclassification of any shares of its capital stock;

 

(iv) issuance, sale or other disposition of any of its capital stock, or grant
of any options, warrants or other rights to purchase or obtain (including upon
conversion, exchange or exercise) any of its capital stock;

 

(v) declaration or payment of any dividends or distributions on or in respect of
any of its capital stock or redemption, purchase or acquisition of its capital
stock;

 

(vi) material change in any method of accounting or accounting practice of the
Company, except as required by GAAP or as disclosed in the notes to the
Financial Statements;

 

(vii) entry into any Contract that would constitute a Material Contract;

 

(viii) incurrence, assumption or guarantee of any indebtedness for borrowed
money except unsecured current obligations and liabilities incurred in the
ordinary course of business consistent with past practice;

 

(ix) issue, sell, lease, transfer or otherwise dispose of (other than the sale
of inventory in the ordinary course of business) or permit all or any portion of
any of the Assets (whether tangible or intangible) to be subjected to any
encumbrance;

 

(x) material damage, destruction or loss (whether or not covered by insurance)
to its property;

 

(xi) any capital investment in, or any loan to, any other Person;

 

(xii) acceleration, termination, material modification to or cancellation of any
material Contract (including, but not limited to, any Material Contract) to
which the Company is a party or by which it is bound;

 

(xiii) any material capital expenditures;

 

(xiv) imposition of any Lien upon any of the Company properties, capital stock
or assets, tangible or intangible;

 

(xv) (A) grant of any bonuses, whether monetary or otherwise, or increase in any
wages, salary, severance, pension or other compensation or benefits in respect
of its current or former employees, officers, directors, independent contractors
or consultants, other than as provided for in any written agreements or required
by applicable Law, (B) change in the terms of employment for any employee or any
termination of any employees, or (C) action to accelerate the vesting or payment
of any compensation or benefit for any current or former employee, officer,
director, independent contractor or consultant;

 

(xvi) adoption, modification or termination of any: (A) employment, severance,
retention or other agreement with any current or former employee, officer,
director, independent contractor or consultant, (B) Employee Benefit Plan or (C)
collective bargaining or other agreement with a union, in each case whether
written or oral;

 

13

 

 

(xvii) any loan to (or forgiveness of any loan to), or entry into any other
transaction with, any of its stockholders or current or former directors,
officers and employees;

 

(xviii) adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;

 

(xix) purchase, lease or other acquisition of the right to own, use or lease any
property or assets for an amount in excess of $5,000, individually (in the case
of a lease, per annum) or in the aggregate (in the case of a lease, for the
entire term of the lease, not including any option term), except for purchases
of inventory or supplies in the ordinary course of business consistent with past
practice;

 

(xx) acquisition by merger or consolidation with, or by purchase of a
substantial portion of the assets or stock of, or by any other manner, any
business or any Person or any division thereof;

 

(xxi) action by the Company to make, change or rescind any Tax election, amend
any Tax Return or take any position on any Tax Return, take any action, omit to
take any action or enter into any other transaction that would have the effect
of increasing the Tax liability or reducing any Tax asset of Buyer in respect of
any Post-Closing Tax Period; or

 

(xxii) any Contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.

 

(xii) Disclosure. Neither this Agreement, nor any agreement, attachment,
schedule, exhibit or certificate delivered pursuant to this Agreement or in
connection with the transactions contemplated hereby, omits to state a material
fact necessary in order to make the statements and information contained herein
or therein, not misleading. Buyer has been provided full, complete, and accurate
copies of all documents referred to on the Disclosure Schedule.

 

2.3 Representations and Warranties of Buyer. Buyer represents and warrants to
the Shareholder that the statements contained in this Section 2.3 are correct
and complete as of the Closing Date.

 

(a) Organization of Buyer. Buyer is a Nevada corporation duly incorporated,
validly existing, and in good standing under the Laws of the State of Nevada.

 

(b) Authorization of Transaction. Buyer has full power and authority to execute
and deliver this Agreement and the Ancillary Agreements to which it is a party
and to perform its obligations hereunder and thereunder. Assuming the due
authorization, execution and delivery of this Agreement by the other Parties,
this Agreement constitutes the valid and legally binding obligation of Buyer,
enforceable against it in accordance with the terms of this Agreement, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors generally and by the
availability of equitable remedies. Assuming the due authorization, execution
and delivery by the other parties thereto, upon the execution and delivery by
Buyer of each Ancillary Agreement to which it is a party, such Ancillary
Agreement will constitute the valid and legally binding obligation of Buyer,
enforceable against it in accordance with the terms of such Ancillary Agreement,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors generally and by
the availability of equitable remedies. Buyer is not required to give any notice
to, make any filing with, or obtain any Consent of any Governmental Body in
order to consummate the transactions contemplated by this Agreement or the
Ancillary Agreements to which Buyer is a party. The execution, delivery and
performance of this Agreement and each Ancillary Agreement to which Buyer is a
party have been duly authorized by Buyer.

 

14

 

 

(c) Non-contravention. Neither the execution and the delivery of this Agreement
nor the Ancillary Agreements to which Buyer is a party, nor the consummation of
the transactions contemplated hereby and thereby, will: (i) violate or conflict
with any Law or Order to which Buyer is subject; (ii) violate any provision of
the Organizational Documents of Buyer; or (iii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any Contract to which Buyer is a party or by which it is bound or
to which any of its assets is subject.

 

(d) Brokers’ Fees. Buyer does not have any liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which the Shareholder could
become liable or obligated.

 

(e) Investment. Buyer is not acquiring the Shares with a view to or for sale in
connection with any distribution thereof within the meaning of the Securities
Act.

 

ARTICLE III
COVENANTS; RELEASE

 

3.1 Pre-Closing Covenants of the Shareholder and the Company. From the Effective
Date until the earlier of the Closing and the termination of this Agreement, the
Company hereby covenants that the Company will, and the Shareholder will cause
the Company to:

 

(a) except as approved by the Buyer in writing, carry on the Business in the
ordinary course consistent with past practices and in compliance with applicable
laws, satisfy its liabilities and obligations arising in the ordinary course of
the Business in a timely and commercially reasonable manner, and use its
commercially reasonable efforts to keep available the services of the current
officers, key employees and consultants of the Company and to preserve the
current relationships of the Company with those customers, licensees, suppliers,
licensors and other persons with which Company has significant business
relations;

 

(b) except as approved by the Buyer in writing permit or not to take any action
that would cause any of the changes, events or conditions described in Section
2.2(x) to occur;

 

(c) not authorize or permit its officers, directors, employees or
representatives to, directly or indirectly: (i) solicit, encourage, accept,
entertain, facilitate, permit or initiate the submission of any inquiry, offer,
proposal or indication of interest by a third party which relates to a
transaction or series of transactions involving Company or the purchase or
acquisition of ten percent (10%) or more of the outstanding Shares or the
acquisition, purchase or other disposition of ten percent (10%) or more of the
assets of Company (an “Acquisition Proposal”), (ii) enter into any agreement
requiring the Company to abandon or terminate the transactions contemplated
hereby, (iii) participate in any discussions or negotiations regarding, or
furnish any nonpublic information relating to the Company to any third party
(other than Buyer) with respect to any Acquisition Proposal, or (iv) enter into
any letter of intent, agreement or similar document relating to any Acquisition
Proposal;

 

(d) use commercially reasonable efforts to assist Buyer in obtaining the Permits
listed on Schedule 1.4(b)(ii) in a timely manner; and

 

15

 

 

(e) give prompt written notice to Buyer of: (i) any breach of any of the
Company’s or the Shareholder’s representations and warranties in Section 2 or
any agreement contemplated hereby; and (ii) any failure of Company or the
Shareholder to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by Company or Shareholder hereunder or thereunder.

 

3.2 Cooperation. From and after the Effective Date, the Parties agree to use
commercially reasonable efforts to take, or cause to be taken, all appropriate
action, and do, or cause to be done, all things necessary, proper or advisable
under applicable law or otherwise to consummate and make effective the
transactions contemplated by this Agreement and to satisfy each condition to the
obligations of the other Party hereto as promptly as practicable, including
approving and executing any resolutions, documents and instruments reasonably
requested by Buyer or the Shareholder to effectuate the transactions
contemplated hereby or by the other agreements contemplated hereby

 

3.3 Post-Closing Covenants.

 

(a) Further Action. In case at any time after the Closing any further action is
necessary to carry out the purposes of this Agreement or any Ancillary
Agreement, each of the Parties will take such further action (including the
execution and delivery of such further instruments and documents) as any other
Party may reasonably request, all at the sole cost and expense of the requesting
Party (unless the requesting Party is entitled to indemnification therefor under
Article 5 below). The Shareholder acknowledges and agrees that from and after
the Closing, Buyer will be entitled to possession of all documents, books,
records (including Tax records), agreements, and financial data of any sort
relating to the Company. Buyer will, at its cost, make copies of all of the
Company’s books and records reasonably requested by Shareholder and deliver same
to Shareholder within 90 days of the Closing.

 

(b) Litigation Support. In the event and for so long as Buyer or the Company
actively is contesting or defending against any Proceeding in connection with
any fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving the Company, the Shareholder will reasonably
cooperate with it and its counsel in the contest or defense and provide such
testimony, all at the sole cost and expense of Buyer and the Company (unless
Buyer and the Company are entitled to indemnification therefor under Article 5
below).

 

(c) Transition. From the Closing Date, the Shareholder will not take and will
not permit any of the Shareholder’s Affiliates to take any action that is
designed or intended to have the effect of discouraging any lessor, licensor,
customer, supplier, or other business associate of the Company from maintaining
the same business relationships with the Company after the Closing as it
maintained with the Company prior to the Closing.

 

(d) Confidentiality. The Shareholder agrees not to and to cause its Affiliates
not to disclose or use any Confidential Information for any purposes except as
authorized by the Buyer in writing. The Shareholder will deliver promptly to
Buyer or destroy, at the request and option of Buyer, all tangible embodiments
(and all copies) of the Confidential Information that are in his or her
possession. In the event that a Shareholder is requested or required pursuant to
written or oral question or request for information or documents in any legal
proceeding, interrogatory, subpoena, civil investigation demand, or similar
process to disclose any Confidential Information, the Shareholder will notify
Buyer promptly of the request or requirement so that Buyer may seek an
appropriate protective order or waive compliance with the provisions of this
Section 3.3(d). If, in the absence of a protective order or the receipt of a
waiver hereunder, a Shareholder is, on the advice of counsel, compelled to
disclose any Confidential Information to any tribunal, the Shareholder may
disclose the Confidential Information to the tribunal; provided, however, that
the Shareholder shall use its reasonable best efforts to obtain, at the request
of Buyer, an order or other assurance that confidential treatment will be
accorded to such portion of the Confidential Information required to be
disclosed as Buyer shall designate. The foregoing provisions shall not apply to
any Confidential Information that is generally available to the public
immediately prior to the time of disclosure unless such Confidential Information
is so available due to the actions of the Shareholder after the Closing Date.
The Shareholder shall treat and hold as confidential all of the terms and
conditions of the transactions contemplated by this Agreement and the other
Ancillary Agreements; provided, however, that the Shareholder may disclose such
information to its legal counsel, accountants, or other advisors on an as-needed
basis so long as any such Person is bound by a confidentiality obligation with
respect thereto.

 

16

 

 

(e) Non-Solicitation Agreement. Until (i) the fourth (4th) annual anniversary of
the Closing Date, neither the Shareholder nor any of its Affiliates shall,
directly or indirectly, solicit: (A) any employee of the Company; or (B) any
person that is an employee of the Buyer or any of its affiliates during such
period, to terminate his or her employment or contractor arrangement with the
Buyer or to become an employee of the Shareholder or any Affiliate of the
Shareholder, or hire any person who was such an employee, except for persons
terminated by the Company or Buyer; provided, however, that Buyer acknowledges
that the Shareholder has pre-existing relationships with certain independent
contractors that have performed services for Dr. Reef Inc. or MadLab, which may
become introduced by Shareholder to the Buyer and that this restriction shall
not apply to those contractors; or (C) any person who was a customer of the
Company at any time during the twelve (12)-month period prior to the Closing
Date, to purchase or subscribe to use products or services competitive with the
Business, to cease using the products or services of the Company, or to reduce
or modify their business relationship with the Company.

 

(f) Non-Competition Agreement. Until the third (3rd) annual anniversary of the
Closing Date, Shareholder may practice medicine throughout the state of
California but he will not engage in activities within the United States and
Canada similar to those that will be performed by the Company with businesses or
organizations that operate opiate reduction medical treatment facilities that
utilize or guide cannabinoid therapy. The parties hereto agree that the duration
and geographic scope of the non-competition provision set forth in this Section
3.3(f) are reasonable. In the event that any court determines that the duration
or the geographic scope, or both, are unreasonable and that such provision is to
that extent unenforceable, the parties hereto agree that the provision shall
remain in full force and effect for the greatest time period and in the greatest
area that would not render it unenforceable. The parties intend that this
non-competition provision shall be deemed to be a series of separate covenants,
one for each and every county of each and every state of the United States of
America and each and every political subdivision of each and every country
outside the United States where this provision is intended to be effective. The
Shareholder agrees that damages may be an inadequate remedy for any breach of
this provision and that the Buyer shall, whether or not it is pursuing any
potential remedies at law, be entitled to seek equitable relief in the form of
preliminary and permanent injunctions without bond or other security upon any
actual or threatened breach of this non-competition provision.

 

(g) Release. The Shareholder, for itself and its Affiliates, heirs, personal
representatives, successors and assigns (collectively, the “Releasors”), hereby
forever fully and irrevocably releases and discharges Buyer, the Company, each
of its respective Affiliates, and each of their respective predecessors,
successors, direct or indirect subsidiaries and past and present equity holders,
members, managers, directors, officers, employees, and agents (collectively, the
“Released Parties”) from any and all actions, suits, claims, demands, debts,
agreements, obligations, promises, judgments, or liabilities of any kind
whatsoever in law or equity and causes of action of every kind and nature, or
otherwise (including, claims for damages, costs, expense, and attorneys’,
brokers’ and accountants fees and expenses) arising out of or related to events,
facts, conditions or circumstances existing or arising prior to the Closing
Date, excepting breach of the Buyer’s representations and warranties and
pre-closing covenants, which the Releasors can, shall or may have against the
Released Parties, whether known or unknown, suspected or unsuspected,
unanticipated as well as anticipated (collectively, the “Released Claims”), and
hereby irrevocably agree to refrain from directly or indirectly asserting any
claim or demand or commencing (or causing to be commenced) any suit, action, or
proceeding of any kind, in any court or before any tribunal, against any
Released Party based upon any Released Claim. Notwithstanding the preceding
sentence of this Section 3.3(g), “Released Claims” does not include, and the
provisions of this Section 3.3(g) shall not release or otherwise diminish: (i)
the obligations of any Released Party set forth in or arising under any
provisions of this Agreement or the Ancillary Agreements; (ii) if such Releasor
is a director of the Company prior to the Closing, such Releasor’s right to
indemnification provided in the Company’s Certificate of Incorporation and
Bylaws and under applicable law; and (iii) if the Shareholder is an employee of
the Company, in respect of (1) the current year’s accrued but unpaid
compensation, (2) such employee’s outstanding benefits under the Employee
Benefit Plans of the Company as of the Closing Date, and (3) any rights of
indemnification of employees under applicable law.

 

17

 

 

(h) Secondary Shares. Notwithstanding any provision of the Share Restriction
Agreement to the contrary, all right, title and interest in and to the Secondary
Shares shall be transferred, conveyed, assigned and delivered to the Buyer, free
and clear of all Liens, upon the earlier of (i) Buyer’s and Shareholder’s
successful filing of a change of ownership for the Company’s facility’s license
(Record ID #190723AP) with the California Department of Health Care Services
(the “License Transfer”), or (ii) upon the 1-year anniversary of the Closing
(such period of time beginning the date of this Agreement and terminating upon
the earlier of such events, the “Share Restriction Period”, and each such event,
a “Secondary Share Transfer Event”). As promptly as possible prior to and after
the Closing, Buyer shall use its best efforts to obtain, or cause to be
obtained, all consents, authorizations, orders and approvals from all
Governmental Bodies that may be or become necessary for its execution and
delivery of this Agreement (including without limitation, the License Transfer)
and the performance of its obligations pursuant to this Agreement. Each Party
shall cooperate fully with the other Party and its Affiliates in promptly
seeking to obtain all such consents, authorizations, orders and approvals. The
Parties hereto shall not willfully take any action that will have the effect of
delaying, impairing or impeding the receipt of any required consents,
authorizations, orders and approvals.

 

(i) Auto Finance Agreement. Shareholder is the co-buyer of a vehicle with
Company pursuante to a purchase agreement entered into on or about August 31,
2017, and Shareholder will assume full ownership of the vehicle including the
removal of the Company as a listed co-buyer or co-signer within ninety (90) days
after the Closing Date.

 

(j) Lease. Buyer agrees to use its best efforts to remove Shareholder as the
personal guarantor on the office lease for the office located at 8383 Wilshire
Boulevard, Beverly Hills, California, as soon as practicable after the Closing
Date.

 

ARTICLE IV

CERTAIN TAX MATTERS

 

The following provisions will govern the allocation of responsibility between
Buyer and the Shareholder for certain Tax matters following the Closing Date:

 

4.1 Straddle Periods. For purposes of this Agreement, the portion of Tax with
respect to the income, property or operations of the Company that is
attributable to any Tax period that begins on or before the Closing Date and
ends after the Closing Date (a “Straddle Period”) will be apportioned between
the period of the Straddle Period that extends before the Closing Date through
and including the Closing Date (the “Pre-Closing Straddle Period”) and the
period of the Straddle Period that extends from the date immediately after the
Closing Date to the end of the Straddle Period (the “Post-Closing Straddle
Period”) in accordance with this Section 4.1. The portion of such Tax
attributable to the Pre-Closing Straddle Period will (a) in the case of any
Taxes other than sales or use taxes, value-added taxes, employment taxes,
withholding taxes, and any Tax based on or measured by income, receipts or
profits earned during a Straddle Period, be deemed to be the amount of such Tax
for the entire taxable period multiplied by a fraction, the numerator of which
is the number of days in the Pre-Closing Straddle Period and denominator of
which is the number of days in the Straddle Period, and (b) in the case of any
sales or use taxes, value-added taxes, employment taxes, withholding taxes, and
any Tax based on or measured by income, receipts or profits earned during a
Straddle Period, be deemed equal to the amount which would be payable if the
Straddle Period ended on and included the Closing Date. In the case of a Tax
that is (a) paid for the privilege of doing business during a period (a
“Privilege Period”) and (b) computed based on business activity occurring during
an accounting period ending prior to such Privilege Period, any reference to a
“Tax period,” a “tax period,” or a “taxable period” means such accounting period
and not such Privilege Period. The portion of Tax attributable to a Post-Closing
Straddle Period will be calculated in a corresponding manner.

 

18

 

 

4.2 Tax Indemnification by the Shareholder. The Shareholder shall indemnify and
hold the Buyer, the Company, each of their respective Affiliates, and their
respective successors and assigns (the “Buyer Indemnitees”) harmless from and
against the entirety of any Adverse Consequences resulting from, arising out of,
relating to, in the nature of, or caused by (i) all Taxes (or the nonpayment
thereof) of the Company for any Pre-Closing Tax Period and any Pre-Closing
Straddle Period; (ii) all Taxes for any Pre-Closing Tax Period and any
Pre-Closing Straddle Period of any member of any affiliated, combined or unitary
group of which the Company is or was a member on or prior to the Closing Date,
including pursuant to Treasury Regulation Section 1.1502-6 or any analogous or
similar state, provincial, municipal, local or foreign Law; and (iii) any and
all Taxes of any Person (other than the Company) imposed on the Company as a
transferee or successor, by Contract or pursuant to any Law, which Taxes relate
to an event or transaction occurring before the Closing Date.

 

4.3 Tax Sharing Agreements. The Shareholder shall terminate or cause to be
terminated, on or before the Closing Date, all Tax sharing or allocation
agreements or arrangements (whether or not written), if any, between the
Company, on the one hand, and the Shareholder or any of its Affiliates, on the
other hand, and none of the Company, the Shareholder, or any of its or their
Affiliates will have any rights or obligations thereunder after the Closing.

 

4.4 Pre-Closing Tax Period Tax Returns. The Shareholder shall prepare and timely
file, or cause to be prepared and timely filed, all Tax Returns of the Company
relating exclusively to any Tax period ending on or before the Closing Date (a
“Pre-Closing Tax Period”) in accordance with past practice (except to the extent
otherwise required by applicable Law). Any such Tax Returns that relate
exclusively to the Company shall be delivered to Buyer for its review and
approval not to be unreasonably withheld, and, if required, signing, at least
thirty (30) days prior to the deadline for the filing of such Tax Return. The
Shareholder shall timely pay or cause to be timely paid all Taxes with respect
to such Tax Returns.

 

4.5 Other Tax Returns. Buyer shall prepare and timely file, or cause to be
prepared and timely filed, all Tax Returns of the Company other than those Tax
Returns that are described in Section 4.4. Buyer shall pay or cause to be paid
all Taxes imposed on the Company shown as due and owing on such Tax Returns
subject to reimbursement and indemnification by the Shareholder pursuant to
Section 4.2 above.

 

4.6 Transfer Taxes. All transfer, documentary, sales, use, stamp, registration,
value added and other such Taxes and fees (including any penalties and interest)
imposed on Buyer, or the Company in connection with this Agreement and the
Ancillary Agreements (“Transfer Taxes”) will be borne and paid when due one half
by the Shareholder and one half by Buyer. The Party responsible under applicable
Law for filing the Tax Returns with respect to such Transfer Taxes shall prepare
and timely file such Tax Returns and promptly provide a copy of such Tax Return
to the other Parties. The Shareholder and Buyer shall, and shall cause their
respective Affiliates to, cooperate to timely prepare and file any Tax Returns
or other filings relating to such Transfer Taxes, including any claim for
exemption or exclusion from the application or imposition of any Transfer Taxes

 

19

 

 

4.7 Intentionally Deleted

 

4.8 Cooperation; Audits. In connection with the preparation of Tax Returns,
audit examinations, and any administrative or judicial proceedings relating to
the Tax liabilities imposed on the Company for all Pre-Closing Tax Periods and
Straddle Periods, Buyer and the Company, on the one hand, and the Shareholder
and their Affiliates, on the other hand, shall cooperate fully with each other,
including, without limitation, the furnishing or making available during normal
business hours of records, personnel (as reasonably required), books of account,
powers of attorney or other materials necessary or helpful for the preparation
of such Tax Returns, the conduct of audit examinations or the defense of claims
by taxing authorities as to the imposition of Taxes.

 

4.9 Controversies.

 

(a) Following the Closing, if a notice of deficiency, proposed adjustment,
assessment, audit, examination or other administrative or court proceeding,
suit, dispute or other claim with respect to the Company (a “Tax Matter”) shall
be received by the Shareholder, Buyer, or the Company (a “Notified Party”) from
the IRS or any other taxing authority, with respect to Taxes for which another
party may reasonably be expected to be liable pursuant to this Agreement, the
Notified Party shall notify such other party in writing within five (5) days of
receipt of such notice of such Tax Matter.

 

(b) Except as set forth in Section 4.9(c) below, the Shareholder shall have the
right to control, settle or compromise any Tax Matter to the extent that the Tax
Matter relates exclusively to any Tax for which the Shareholder could be liable
pursuant to Section 4.2, and to employ counsel of their choice at their expense;
provided, however, that if the settlement or compromise of such Tax Matter could
have an adverse effect on Buyer or the Company with respect to any Post-Closing
Straddle Period or any Tax period commencing after the Closing Date: (i) the
Shareholder shall keep Buyer reasonably informed as to the status of the Tax
Matter (including by providing copies of all notices received from the relevant
taxing authority) and Buyer shall have the right to review and comment on any
correspondence from the Shareholder to the taxing authority prior to submission
of such correspondence to the taxing authority and otherwise to participate (at
Buyer’s own expense) in the conduct of such Tax Matter, and (ii) the Shareholder
shall not settle or compromise such Tax Matter or forego any appeal with respect
thereto without Buyer’s prior written consent, which consent shall not be
unreasonably withheld. If the Shareholder does not assume the defense of any
such Tax Matter, Buyer may defend the Tax Matter in such manner as it may deem
appropriate; provided, however, that the Shareholder may participate in such Tax
Matter (at the Shareholder’s expense) and Buyer may not settle or compromise
such Tax Matter or forego any appeal with respect thereto without the
Shareholder’s prior written consent, which consent shall not be unreasonably
withheld.

 

(c) The Shareholder and Buyer jointly shall control any Tax Matter relating to
Taxes for any period for which both the Shareholder, on the one hand, and Buyer
or the Company, on the other hand, could be liable under this Agreement or
otherwise and neither Party shall settle or compromise any such Tax Matter
without the other party’s prior written consent, which consent shall not be
unreasonably withheld. All costs, fees and expenses paid to third parties in the
course of such proceeding shall be borne by the Shareholder and Buyer in the
same ratio as the ratio in which, pursuant to the terms of this Agreement, the
Shareholder, on the one hand, and Buyer, on the other hand, would share the
responsibility for payment of the Taxes which are the subject of such Tax
Matter.

 

20

 

 

4.10 Refunds. The Shareholder will be entitled to any refunds or credits of or
against any Taxes for which the Shareholder is responsible under Section 4.2 to
the extent not reflected as an asset in the Closing Statement. The Buyer will be
entitled to any refunds or credits of or against any Taxes of the Company other
than refunds or credits to which the Shareholder is entitled. Any refunds or
credits of Taxes of the Company or its Affiliates for any Straddle Period will
be equitably apportioned between the Shareholder and the Buyer in accordance
with Section 4.1. Each Party will pay, or cause its Affiliates to pay, to the
Party entitled to a refund or credit of Taxes under this Section, the amount of
such refund or credit (including any interest paid thereon and net of any Taxes
to the Party receiving such refund or credit in respect of the receipt or
accrual of such refund or credit) in readily available funds within fifteen (15)
days of the actual receipt of the refund or credit of the application of such
refund or credit against amounts otherwise payable.

 

ARTICLE V

INDEMNIFICATION

 

 

5.1 Indemnification by the Shareholder. Subject to the terms and conditions of
this Article V, the Shareholder shall indemnify and hold harmless the Buyer
Indemnitees from and against the entirety of any Adverse Consequences that any
Buyer Indemnitee may suffer or incur resulting from, arising out of, relating
to, in the nature of, or caused by: (a) any breach or inaccuracy of any
representation or warranty made by the Shareholder in Section 2.1 or Section 2.2
of this Agreement; (b) any breach of any covenant or agreement of the
Shareholder in this Agreement; and (c) the conduct of the Business prior to
Closing.

 

5.2 Indemnification by Buyer. Subject to the terms and conditions of this
Article V, Buyer will indemnify and hold harmless the Shareholder, their
Affiliates, and their respective successors and assigns from and against the
entirety of any Adverse Consequences they may suffer or incur resulting from,
arising out of, relating to, in the nature of, or caused by: (a) any breach or
inaccuracy of any representation or warranty made by Buyer in Section 2.3 of
this Agreement; (b) any breach of any covenant or agreement of Buyer in this
Agreement; or (c) the conduct of the Business after Closing; provided however,
that Shareholder has not breached, nor has caused the Company to breach, any
provision of this Agreement and/or the Share Restriction Agreement prior to the
Secondary Transfer Event.

 

5.3 Survival. The representations and warranties of the Parties contained in
this Agreement will survive the Closing until the date that is eighteen (18)
months after the Closing Date; provided, however, that: (a) the representations
and warranties set forth in Section 2.1(k) will survive the Closing Date until
ninety (90) days following the expiration of the applicable statutory periods of
limitations (including any extensions or waivers thereof); (b) the
representations and warranties set forth in Section 2.1(a), (c), and (d), and
Sections 2.2(a), (b), (d), (e), and (g), shall survive indefinitely
(collectively, the representations described in (a) and (b) are the “Fundamental
Representations”); and (c) any claim related to intentional or fraudulent
breaches of the representations and warranties may be made at any time without
limitation. Written notice of a claim must be given by the Indemnified Party (as
defined below) in accordance with the provisions hereof prior to the expiration
of the applicable survival period.

 

5.4 Limitation on Indemnification by the Shareholder. The aggregate maximum
liability of the Shareholder with respect to the indemnification set forth in
Section 5.1 shall be the Closing Payment paid or payable hereunder (the “Cap”).
The Cap shall not apply to the breach of any Fundamental Representation or in
the case of fraud or intentional misrepresentation.

 

21

 

 

5.5 Third-Party Claims.

 

(a) If a third party initiates a claim, demand, dispute, lawsuit or arbitration
(a “Third-Party Claim”) against any Person (the “Indemnified Party”) with
respect to any matter that the Indemnified Party may make a claim for
indemnification against any Party (the “Indemnifying Party”) under this Article
5, then the Indemnified Party must promptly notify the Indemnifying Party in
writing of the existence of such Third-Party Claim and must deliver copies of
any documents served on the Indemnified Party with respect to the Third-Party
Claim; provided, however, that any failure on the part of an Indemnified Party
to so notify an Indemnifying Party shall not limit any of the obligations of the
Indemnifying Party under this Article 5 (except to the extent such failure
materially prejudices the defense of such proceeding).

 

(b) Upon receipt of the notice described in Section 5.5(a), the Indemnifying
Party will have the right to defend the Indemnified Party against the
Third-Party Claim with counsel reasonably satisfactory to the Indemnified Party
provided that: (i) the Indemnifying Party notifies the Indemnified Party in
writing within fifteen (15) days after the Indemnified Party has given notice of
the Third-Party Claim that the Indemnifying Party will indemnify the Indemnified
Party from and against the entirety of any Adverse Consequences the Indemnified
Party may suffer resulting from, arising out of, relating to, in the nature of
or caused by Third-Party Claim; (ii) the Indemnifying Party provides the
Indemnified Party with evidence reasonably acceptable to the Indemnified Party
that the Indemnifying Party will have the financial resources to defend against
the Third-Party Claim and fulfill its indemnification obligations hereunder;
(iii) the Third-Party Claim involves only money damages and does not seek an
injunction or other equitable relief; (iv) settlement of, or an adverse judgment
with respect to, the Third-Party Claim is not, in the reasonable good faith
judgment of the Indemnified Party, likely to establish a precedential custom or
practice adverse to the continuing business interests or the reputation of the
Indemnified Party; and (v) the Indemnifying Party conducts the defense of the
Third-Party Claim actively and diligently. The Indemnifying Party will keep the
Indemnified Party apprised of all material developments, including settlement
offers, with respect to the Third-Party Claim and permit the Indemnified Party
to participate in the defense of the Third-Party Claim. So long as the
Indemnifying Party is conducting the defense of the Third-Party Claim in
accordance with this Section 5.5(b), the Indemnifying Party will not be
responsible for any attorneys’ fees or other expenses incurred by the
Indemnified Party regarding the Third-Party Claim.

 

(c) In the event that any of the conditions under Section 5.5(b) is or becomes
unsatisfied: (i) the Indemnified Party may defend against, and consent to the
entry of any judgment on or enter into any settlement with respect to, the
Third-Party Claim in any manner it may reasonably deem appropriate; (ii) the
Indemnifying Parties will reimburse the Indemnified Party promptly and
periodically for the costs of defending against the Third-Party Claim (including
reasonable attorneys’ fees and expenses); and (iii) the Indemnifying Parties
will remain responsible for any Adverse Consequences the Indemnified Party may
suffer resulting from, arising out of, relating to, in the nature of, or caused
by the Third-Party Claim to the fullest extent provided in this Article 5.

 

(d) Except as set forth in Section 5.5(c) above, neither the Indemnified Party
nor the Indemnifying Party will consent to the entry of any judgment or enter
into any settlement with respect to the Third-Party Claim without the prior
written consent of the other Party, which consent will not be unreasonably
withheld or delayed.

 

22

 

 

5.6 Other Indemnification Matters. The right to indemnification, payment of any
losses or other remedy based on such representations, warranties, covenants, and
obligations will not be affected by any investigation conducted with respect to,
or any knowledge acquired (or capable of being acquired) at any time, with
respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant, or obligation. For purposes of determining
the amount of Adverse Consequences resulting therefrom, and whether there has
been a breach with respect thereto, all qualifications or exceptions in any
representation or warranty relating to or referring to the terms “material,” “in
all material respects,” “Material Adverse Effect,” “Knowledge,” or any similar
term or phrase shall be disregarded, it being the understanding of the Parties
that for purposes of determining the amount of liability under this Article 5 or
the occurrence of a claim giving rise to an indemnification obligation, the
representations and warranties of the Parties contained in this Agreement shall
be read as if such terms and phrases were not included in them. Buyer shall have
the right, but not the obligation, to set off any amounts owed to the
Shareholder, or believed in good faith by Buyer to be owed to the Shareholder
while such amounts remain in dispute pursuant to the terms of this Agreement or
any other payment payable to the Shareholder.

 

ARTICLE VI
TERMINATION

 

6.1 Termination Rights. This Agreement may be terminated at any time prior to
the Closing:

 

(a) by mutual written consent of each of Buyer and the Shareholder;

 

(f) by either Buyer or the Shareholder if the Closing has not occurred by
October 22, 2018, unless the failure to consummate the Closing is the result of
a breach of this Agreement by the Party seeking to terminate this Agreement; or

 

(g) by either Party (provided that such Party is not then in material breach of
any of its representations, warranties, covenants, or agreements under this
Agreement), if the other Party hereto shall have breached any of its respective
representations, warranties, covenants, obligations under this Agreement;
provided, however, that: (i) the breach or failure to perform is incapable of
being cured or has not been cured by the breaching Party on or prior to the date
which is fifteen (15) business days immediately following written notice by the
non-breaching Party of such breach or failure to perform and (ii) such uncured
breach or failure would result in a condition to the obligations of the
non-breaching Party not being satisfied.

 

6.2 Effect of Termination. In the event of a termination of this Agreement, this
Agreement shall forthwith become void, and there shall be no liability or
obligation on the part of Buyer or the Shareholder, except with respect to this
Article 6; provided, however, that nothing herein shall relieve any Party from
liability for any breach, default or failure to fulfill any representation,
warranty, covenant or agreement hereunder or pursuant to any document
contemplated hereby on or prior to the date of such termination.

 

ARTICLE VII

DEFINITIONS

 

“Adverse Consequences” means all Proceedings, hearings, charges, complaints,
claims, demands (including, without limitation, repurchase or make-whole
demands), Orders, dues, penalties, fines, costs, amounts paid in settlement,
liabilities, obligations, Taxes (including any reduction in Tax attributes),
Liens, losses, damages, deficiencies, costs of investigation, court costs, and
other expenses (including interest, penalties and reasonable attorneys’ fees and
expenses, whether in connection with third party claims or claims among the
Parties related to the enforcement of the provisions of this Agreement).

 

“Affiliate” means, with respect to any Person: any other Person that, directly
or indirectly (including through one or more intermediaries), controls, is
controlled by or is under common control with such person. The term “control”
means (a) the legal or beneficial ownership of securities representing a
majority of the voting power of any Person or (b) the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of any Person, whether through ownership of voting securities or
partnership or other ownership interests, by contract or otherwise.

 

23

 

 

“Applicable Law” means with respect to any Person, any federal, state, local or
foreign law, constitution, treaty, convention, ordinance, code, rule,
regulation, order, injunction, judgment, decree, ruling or other similar
requirement enacted, adopted, promulgated or applied by a Governmental Body that
is binding upon or applicable to such Person.

 

“Business” means the business of the Company as conducted during the twelve (12)
months prior to the Closing Date.

 

“Business Day” means any day that is not a Saturday, Sunday or any other day on
which banks are required or authorized by Law to be closed in Cleveland, Ohio.

 

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code §4980B and of any similar state Law.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any applicable
rules and regulations thereunder, and any successor to such statute, rules or
regulations.

 

“Confidential Information” means any information concerning the business and
affairs of the Business or the Company.

 

“Consent” means, with respect to any Person, any consent, approval,
authorization, permission or waiver of, or registration, declaration or other
action or filing with or exemption by such Person.

 

“Contract” means any oral or written contract, obligation, understanding,
commitment, lease, license, purchase order, bid or other agreement.

 

“Debt” means any: (a) obligations relating to indebtedness for borrowed money;
(b) obligations evidenced by bonds, notes, debentures or similar instruments;
(c) obligations in respect of capitalized leases (calculated in accordance with
GAAP); (d) obligations in respect of banker’s acceptances or letters of credit;
(e) obligations for the deferred purchase price of property or services; (f)
indebtedness or obligations of the types referred to in the preceding clauses
(a) through (e) of any other Person secured by any Lien on any assets of the
Company; (g) obligations in the nature of guarantees of obligations of the type
described in clauses (a) through (e) above of any other Person; (h) obligations
in respect of interest under any existing interest rate swap or hedge agreement
entered into by the Company, in each case with respect to clauses (a) through
(h) together with all accrued interest thereon and any applicable prepayment,
breakage or other premiums, fees or penalties; and (i) amounts due under
settlement agreements.

 

“Disclosure Schedule” means the disclosure schedule delivered by the Shareholder
to Buyer on the date hereof. The information shown in the Disclosure Schedule
shall refer to the section or subsection of Article 2 to which such information
relates. Terms used in the Disclosure Schedule and not otherwise defined therein
have the same meanings as set forth in this Agreement.

 

“Dollars” or “$” means United States dollars.

 

“Employee Benefit Plan” means any: (a) qualified or nonqualified Employee
Pension Benefit Plan or deferred compensation or retirement plan or arrangement;
(b) Employee Welfare Benefit Plan; (c) “employee benefit plan” (as such term is
defined in ERISA §3(3)); or (d) equity-based plan or arrangement (including any
stock option, stock purchase, stock ownership, stock appreciation or restricted
stock plan) or other employee benefit plan, program or other plan or arrangement
of any kind.

 

24

 

 

“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).

 

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).

 

“Environmental, Health, and Safety Requirements” shall mean all Laws and Orders
concerning public health and safety, worker and occupational health and safety,
natural resources and pollution or protection of the environment, including all
those relating to the presence, use, production, generation, handling,
transportation, treatment, storage, disposal, distribution, labeling, testing,
processing, discharge, release, threatened release, control, or cleanup of any
Hazardous Substances, materials, or wastes, chemical substances, or mixtures,
pesticides, pollutants, contaminants, toxic chemicals, petroleum products or
byproducts, fuel oil products and byproducts, mold, asbestos, polychlorinated
biphenyls, noise, or radiation.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any applicable rules and regulations thereunder, and any successor to such
statute, rules or regulations.

 

“ERISA Affiliate” means each entity that is treated as a single employer with
the Company for purposes of Code §414.

 

“GAAP” means generally accepted accounting principles in the United States as
set forth in pronouncements of the Financial Accounting Standards Board (and its
predecessors) and the American Institute of Certified Public Accountants, in
each case, consistently applied.

 

“Governmental Authorization” means any approval, waiver, consent, authorization,
certification, filing, notice, non-objection, registrations, license,
application, permission or disclosure required to be obtained from or provided
to any agency or Governmental Body due to the negotiation or consummation of
this Agreement or the transactions contemplated hereby, the absence of which
would prevent or delay the Closing or give rise to any change or effect that is
or could reasonably be expected to be adverse to the Buyer’s business upon or
following the consummation of the transactions contemplated hereby.

 

“Governmental Body” means any foreign or domestic federal, state or local
government or quasi-governmental authority or any department, agency,
subdivision, court or other tribunal of any of the foregoing.

 

“Hazardous Substances” means: (a) petroleum or petroleum products, flammable
materials, explosives, radioactive materials, radon gas, lead-based paint,
asbestos in any form, urea formaldehyde foam insulation, polychlorinated
biphenyls (PCBs), transformers or other equipment that contain dielectric fluid
containing PCBs and toxic mold or fungus of any kind or species; (b) any
chemicals or other materials or substances which are defined as or included in
the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “toxic substances,” “toxic pollutants,” “contaminants,”
“pollutants,” or words of similar import under any applicable Environmental,
Health, and Safety Requirements; and (c) any other chemical, material or
substance exposure to which is prohibited, limited or regulated under any
applicable Environmental, Health, and Safety Requirements.

 

25

 

 

“IP Rights” means all right, title and interest in intellectual property,
whether protected, created or arising under any Law, including: (a) inventions
(whether patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, all patents, patent applications, and patent disclosures,
together with all reissuances, divisionals, continuations,
continuations-in-part, provisionals, extensions, and reexaminations thereof and
patents issuing thereon; (b) all trademarks, service marks, trade dress, logos,
trade names, corporate names, service names, brand names, trade dress rights,
trade styles, logos and other source or business identifiers and general
intangibles of a like nature, together with all translations, adaptations,
derivations, and combinations thereof and including all common law rights and
goodwill associated therewith, along with all applications, registrations,
renewals and extensions thereof; (c) all copyrightable works, copyrights, mask
works, database and design rights, whether or not registered or published, all
applications, registrations, recordations and renewals in connection therewith,
along with all reversions, extensions and renewals thereof; (d) all confidential
and proprietary information, including trade secrets, know-how, customer and
supplier lists and related information, pricing and cost information, business
and marketing plans, research and development, and all other confidential and
proprietary financial, marketing and business data, technical data,
specifications, designs, drawings, formulae, algorithms, procedures, techniques,
research and development, apparatus, materials, methods and schematics; (e)
internet domain names; (f) Software; and (g) all other intellectual property
rights arising from or relating to all recordings, graphs, drawings, reports,
analyses, and other writings, and other tangible embodiments of any of the
foregoing, in any form whether or not specifically listed herein.

 

“Knowledge,” including words of similar meaning (such as “aware”), of any Person
means that which is known or reasonably should have been known after reasonable
inquiry by such Person, or such Person’s executive officers if the Person is not
an individual, and when used with respect to the Company, means that which is
known or reasonably should have been known after reasonable inquiry by the
Shareholder and the Company’s officers and directors.

 

“Law” means any foreign or domestic federal, state or local law, statute, code,
ordinance, regulation, rule, consent agreement, constitution or treaty of any
Governmental Body, including common law.

 

“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by the Company.

 

“Leases” means all written or oral leases, subleases, licenses, concessions and
other agreements, including all amendments, extensions, renewals, guaranties,
and other agreements with respect thereto, pursuant to which the Company holds
any Leased Real Property.

 

“Lien” means any lien, mortgage, pledge, encumbrance, charge, security interest,
adverse claim, liability, interest, charge, preference, priority, proxy,
transfer restriction (other than restrictions under the Securities Act and state
securities laws), encroachment, Tax, Order, community property interest,
equitable interest, option, warrant, right of first refusal, easement, license,
servitude, right of way, covenant or zoning restriction.

 

“Material Adverse Effect” means any event, change, development, or effect that,
individually or in the aggregate, has had, will or would reasonably be expected
to have a materially adverse effect on the business, operations, assets
(including intangible assets), liabilities, operating results, relationship,
financial condition, or prospects of the Company.

 

“Material Contracts” means, collectively, the Contracts required to be listed in
Section 2.2(n)(i) of the Disclosure Schedule, the Leases, the Contracts required
to be listed in Section 2.2(m) of the Disclosure Schedule and the Company
Insurance Agreements.

 

26

 

 

“Most Recent Balance Sheet” means the balance sheet contained within the Most
Recent Financial Statements.

 

“Order” means any order, award, decision, injunction, judgment, ruling, decree,
charge, writ, subpoena or verdict entered, issued, made or rendered by any
Governmental Body or arbitrator.

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 

“Organizational Documents” means: (a) any certificate or articles of
incorporation, bylaws, certificate or articles of formation, operating agreement
or partnership agreement; (b) any documents comparable to those described in
clause (a) as may be applicable pursuant to any Law; and (c) any amendment or
modification to any of the foregoing.

 

“Permit” means any license, franchise, Consent, permit, certificate, approval,
variance, waiver, certificate of occupancy, Order or other similar authorization
issued by any Person.

 

“Permitted Lien” means: any (a) liens for Taxes not yet due or payable or for
Taxes that the Company is contesting in good faith through appropriate
proceedings in a timely manner, in each case for which adequate reserves have
been established and shown on the Closing Statement; (b) liens of landlords,
carriers, warehousemen, workmen, repairmen, mechanics, materialmen and similar
liens arising in the Ordinary Course of Business and not incurred in connection
with the borrowing of money; (c) restrictions, easements, covenants,
reservations, rights of way or other similar matters of title to the Leased Real
Property of record; and (d) zoning ordinances, restrictions, prohibitions and
other requirements imposed by any Governmental Body, none of which materially
interfere with the conduct of the business of the Company.

 

“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization, other business entity, or Governmental Body.

 

“Personal Data” means any personally identifiable information (including name,
address, telephone number, electronic mail address, social security number, bank
account number or credit card number), sensitive personal information and any
special categories of personal information regulated under the Privacy Laws or
covered thereby.

 

“Proceeding” means any action, audit, lawsuit, litigation, investigation,
subpoena, civil investigative demand, or arbitration (in each case, whether
civil, criminal or administrative) pending by or before any Governmental Body or
arbitrator.

 

“Prohibited Transaction” has the meaning set forth in ERISA §406 and Code §4975.

 

“Securities Act” means the Securities Act of 1933, as amended, and any
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations.

 

“Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code; (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise; (iii)
descriptions, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing, screens, user interfaces, report formats,
firmware, development tools, templates, menus, buttons and icons; and (iv) all
documentation, including user manuals and other training documentation related
to any of the foregoing, in each case used in the Business.

 

27

 

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which:
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof; or (b) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons owns a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any manager, management board, managing director or general
partner of such business entity (other than a corporation). For the avoidance of
doubt, the term “Subsidiary” shall include all Subsidiaries of such Subsidiary.

 

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, escheat, alternative or add-on minimum, estimated, or
other tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Transaction Documents” means this Agreement and each agreement entered into as
contemplated by Section 1.4(b)(v) and 1.4(c)(ii).

 

“Transaction Expenses” means any and all: (a) legal, accounting, tax, financial
advisory, environmental consultants and other professional or transaction
related costs, fees and expenses incurred by the Company in connection with this
Agreement or in investigating, pursuing or completing the transactions
contemplated hereby (including any amounts owed to any consultants, auditors,
accountants, attorneys, brokers or investment bankers); (b) payments of bonuses
or severance which become due or are otherwise required to be made as a result
of or in connection with the Closing or as a result of any change of control or
other similar provisions; and (c) payroll, employment or other Taxes, if any,
required to be paid by Buyer (on behalf of the Company) or the Company with
respect to the amounts described in clauses (a) and (b), the amounts payable
pursuant to this Agreement, or the forgiveness of any loans or other obligations
owned by the Shareholder or employees in connection with the transactions
contemplated by this Agreement.

 

“Transaction Expenses Amount” means an amount equal to all Transaction Expenses
that have not been paid prior to the Closing Date and paid by the Buyer from the
Closing Payment pursuant to Section 1.4(b)(iii), whether or not the Company has
been billed for such expenses.

 

ARTICLE VIII
MISCELLANEOUS

 

8.1 Press Releases and Public Announcements. The Shareholder shall not issue any
press release or make any public announcement relating to the subject matter of
this Agreement without the prior written approval of Buyer.

 

28

 

 

8.2 No Third-Party Beneficiaries. Except as set forth in Article V, this
Agreement is for the sole benefit of the Parties hereto and their respective
successors and permitted assigns and Joseph E. LoConti and his Affiliates,
successors, heirs, and assigns, and nothing herein, express or implied, is
intended to or shall confer upon any other Person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

8.3 Entire Agreement. This Agreement together with the Ancillary Agreements and
the documents referred to herein constitute the entire agreement among the
Parties and supersede any confidentiality or nondisclosure agreement among the
Parties or their Affiliates and any prior understandings, agreements, or
representations by or among the Parties, written or oral, to the extent they
relate in any way to the subject matter hereof.

 

8.4 Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of Buyer and the Shareholder; provided, however, that Buyer may: (a) assign any
or all of its rights and interests hereunder to one or more of its Affiliates
and designate one or more of its Affiliates to perform its obligations hereunder
(in any or all of which cases Buyer nonetheless shall remain responsible for the
performance of all of its obligations hereunder); (b) assign its rights under
this Agreement for collateral security purposes to any lenders providing
financing to Buyer, the Company, or any of their respective Affiliates; or (c)
assign its rights under this Agreement to any Person that acquires the Company
or any of its assets.

 

8.5 Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile or portable document format), each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.

 

8.6 Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

8.7 Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given: (a) when delivered
personally to the recipient, (b) when sent by electronic mail or facsimile, on
the date of transmission to such recipient without notice of delivery failure,
(c) one (1) Business Day after being sent to the recipient by reputable
overnight courier service (charges prepaid), or (d) four (4) Business Days after
being mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid, and addressed to the intended recipient as set
forth on the signature pages hereto. Any Party may change the address to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.

 

8.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic Laws of the State of Nevada without giving effect
to any choice or conflict of Law provision or rule that would cause the
application of the Laws of any jurisdiction other than the State of Nevada.

 

8.9 Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyer and the
Shareholder. No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

 

29

 

 

8.10 Injunctive Relief. The Shareholder hereby agrees that in the event of
breach of this Agreement damages would be difficult, if not impossible, to
ascertain, that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that, in
addition to and without limiting any other remedy or right it may have, Buyer
shall be entitled to seek an injunction or other equitable relief in any court
of competent jurisdiction, without any necessity of proving damages or any
requirement for the posting of a bond or other security, enjoining any such
breach and enforcing specifically the terms and provisions. The Shareholder
hereby waives any and all defenses they may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief.

 

8.11 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

8.12 Expenses. Except as otherwise provided herein, each Party will bear its own
costs and expenses (including legal fees and expenses) incurred in connection
with this Agreement and the transactions contemplated hereby; provided, that all
Transaction Expenses incurred by the Company which are unpaid as of the Closing
Date shall be paid by the Shareholder.

 

8.13 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any Law shall be deemed also to refer to all
rules and regulations promulgated thereunder, unless the context requires
otherwise. The word “including” shall mean including without limitation.

 

8.14 Incorporation of Disclosure Schedule. The Disclosure Schedule and other
schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.

 

8.15 Schedules. Nothing in the Disclosure Schedules shall be deemed adequate to
disclose an exception to a representation or warranty made herein unless the
schedule identifies the exception with reasonable particularity and describes
the relevant facts in reasonable detail. Without limiting the generality of the
foregoing, the mere listing (or inclusion of a copy) of a document or other item
shall not be deemed adequate to disclose an exception to a representation or
warranty made herein (unless the representation or warranty has to do with the
existence of the document or other item itself). The Parties intend that each
representation, warranty, and covenant contained herein shall have independent
significance. If any Party has breached any representation, warranty or covenant
contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the Party has not
breached shall not detract from or mitigate the fact that the Party is in breach
of the first representation, warranty, or covenant.

 

8.16 Waiver of Jury Trial. EACH OF THE PARTIES WAIVES THEIR RESPECTIVE RIGHTS TO
A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OR
RELATED TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT IN ANY ACTION, PROCEEDING
OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR ANY AFFILIATE OF ANY OTHER SUCH PARTY, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS OR OTHERWISE. THE PARTIES AGREE THAT ANY SUCH CLAIM OR CAUSE
OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT AND ANY ANCILLARY AGREEMENTS.

 

[Signature page follows.]

 

30

 

 

IN WITNESS WHEREOF, the Parties execute this Share Purchase Agreement as of and
on the date first above written.

 

BUYER:   COMPANY:       SUMMIT HEALTHTECH, INC.   THE CONTROL CENTER, INC.      
Name:     Name:   Title:     Title:             Address for Notice:   Address
for Notice:       With a required copy to:   With a required copy to:

 

THE SHAREHOLDER:           Name: Dr. Arif (Reef) Karim           Address for
Notice:           With a required copy to:    

 

31

 

 